                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

  RELEVENT SPORTS, LLC,

                            Plaintiff,
                                                        No. 1:19-cv-8359 (VEC)
                   v.

  FÉDÉRATION INTERNATIONALE DE
  FOOTBALL ASSOCIATION and UNITED
  STATES SOCCER FEDERATION, INC.,

                            Defendants.



       DECLARATION OF H. CHRISTOPHER BOEHNING IN SUPPORT OF
     FIFA’S MOTION TO DISMISS COUNT I OF THE AMENDED COMPLAINT


              I, H. Christopher Boehning, hereby declare pursuant to 28 U.S.C. § 1746:

              1.        I am a member of Paul, Weiss, Rifkind, Wharton & Garrison LLP. I

represent defendant Fédération Internationale de Football Association (“FIFA”) in the above-

captioned case.

              2.        I submit this declaration in support of FIFA’s motion to dismiss Count I of

Plaintiff’s Amended Complaint. The statements in this declaration are based on my personal

knowledge.

              3.        Attached as Exhibit A is a true and correct copy of excerpts of the FIFA

Statutes, which are cited throughout the Amended Complaint.

              4.        Attached as Exhibit B is a true and correct copy of excerpts of FIFA’s

Regulations Governing International Matches, which are among the “rules and policies”

referenced throughout the Amended Complaint.
              5.      Attached as Exhibit C is a true and correct copy of a FIFA press release

dated October 26, 2018, which is quoted in Paragraph 117 of the Amended Complaint.

              6.      Attached as Exhibit D is a true and correct copy of an ESPN article dated

September 17, 2018, which is quoted in Paragraph 113 of the Amended Complaint.

              7.      Attached as Exhibit E is a true and correct copy of a webpage dated January

4, 2018, titled MLS Releases 2018 Regular-Season Schedule, as retrieved from MLS’s website at

https://www.mlssoccer.com/schedule/2018/announcement.

              8.      Attached as Exhibit F is a true and correct copy of a webpage dated January

7, 2019, titled MLS Releases 2019 Regular-Season Schedule, as retrieved from MLS’s website at

https://www.mlssoccer.com/schedule/2018/announcement.

              9.      Attached as Exhibit G is a true and correct copy of a webpage dated June 1,

2019, titled Champions League 2018/19: All the Fixtures and Results, as retrieved from UEFA’s

website        at        https://www.uefa.com/uefachampionsleague/news/0252-0e9902dd97ae-

bd3c7b568287-1000--champions-league-2018-19-all-the-fixtures-and-results/.

              10.     Attached as Exhibit H is a true and correct copy of an ESPN article dated

June 12, 2018, and titled U.S. Tops 2018 World Cup Ticket Sales to Fans Outside of Russia, as

retrieved from ESPN’s website at https://www.espn.com/soccer/fifa-world-cup/story/3523402/us-

tops-2018-world-cup-ticket-sales-to-fans-outside-of-russia.

              11.     Attached as Exhibit I is a true and correct copy of a USA Today article dated

June 25, 2014, and titled U.S. Is No. 1 at World Cup (in Visiting Fans), as retrieved from USA

Today’s website at https://www.usatoday.com/story/dispatches/2014/06/25/world-cup-traveling-

fans-facebook-checkins/11389599/.




                                                2
               12.    Attached as Exhibit J is a true and correct copy of an Orlando Sentinel

articled dated June 18, 2015, and titled TV Options Sign ofSoccer 's Growth.

              I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information, and belief.


 Dated: December 7, 2020
        New York, New York




                                                3
